WOODLEY, Presiding Judge.
The offense is driving while intoxicated; the punishment, 3 days in jail and a fine of $100.
The complaint and information were filed on September 7, 1960, and judgment was rendered upon appellant’s plea of guilty on December 12, 1960.
Appellant filed motion for new trial alleging that he was denied due process of law in that he was not given sufficient time to procure the services of counsel to represent him.
The overruling of the motion for new trial is the sole ground upon which reversal is sought.
In the absence of a bill of exception, the point relied upon does not appear to be before us for review. Gallien v. State, 164 Tex.Cr.R. 622, 301 S.W.2d 674.
The judgment is affirmed.